Case 2:21-mc-51057-SFC-KGA ECF No. 1, PagelD.1 Filed 08/11/21 Page 1 of 11

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF MICHIGAN

 

IN RE: SUBPOENA TO DELTA AIR LINES,
INC,

IN UNITED STATES OF AMERICA

V.

BRIAN W. BENDEROFF

CASE NO.: 2:20-CR-20380

Christopher E. Tracy (P46738)
WARNER NORCROSS + JUDD LLP
180 E Water St., Suite 7000
Kalamazoo, Michigan 49007
269.276.8148

ctracy@wnj.com

Attorney for Delta Air Lines, Inc.

21-mc-

 

Jeffrey G. Collins

Collins & Collins, P.C.
1323 Broadway, Suite 800
Detroit, MI 48226
313.963-2303
jcollins@collinslegal.net

Phillip E. Seltzer

Lipson, Neilson

3910 Telegraph Road, Suite 200
Bloomfield Hills, MI 48302
248.593-5000
pseltzer@lipsonneilson.com

 

DELTA AIR LINES, INC.’S MOTION TO QUASH SUBPOENA ISSUED BY
DEFENDANT BRIAN BENDEROFF

 

Delta Air Lines, Inc. (“Delta”), by and through its counsel Warner Norcross + Judd LLP,

moves this Court for an Order quashing the subpoena issued for Defendant Brian Benderoff in the

matter of the United States v. Benderoff, Case No. 20-cr-20380 (a copy of the subpoena is attached

as Exhibit 1 to the brief in support of this motion). The subpoena is dated July 30, 2021.
Case 2:21-mc-51057-SFC-KGA ECF No. 1, PagelD.2 Filed 08/11/21 Page 2 of 11

This motion is supported by the accompanying brief. Pursuant to Local Rule 7.1, Delta’s

counsel spoke with and emailed with counsel for Defendant Benderoff to seek concurrence in the

relief requested in this motion. Concurrence was not granted.

Respectfully Submitted,
WARNER NORCROSS + JUDD LLP

Dated: August 11, 2021 /s/ Chris Tracy
Chris Tracy (P46738)

Warner Norcross + Judd LLP
180 E Water St., Ste. 7000
Kalamazoo, Michigan 49007
269.276.8148

Attorney for Delta Air Lines, Inc.

 

22112280v2
Case 2:21-mc-51057-SFC-KGA ECF No. 1, PagelD.3 Filed 08/11/21 Page 3 of 11

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF MICHIGAN

 

 

IN RE: SUBPOENA TO DELTA AIR LINES, 21-mc-
INC,

IN UNITED STATES OF AMERICA

V.

BRIAN W. BENDEROFF

CASE NO.: 2:20-CR-20380

Christopher E. Tracy (P46738) Jeffrey G. Collins
WARNER NORCROSS + JUDD LLP Collins & Collins, P.C.
180 E Water St., Suite 7000 1323 Broadway, Suite 800
Kalamazoo, Michigan 49007 Detroit, MI 48226
269.276.8148 313.963-2303
ctracy@wnj.com jcollins@collinslegal.net

 

Attorney for Delta Air Lines, Inc.
Phillip E. Seltzer

Lipson, Neilson

3910 Telegraph Road, Suite 200
Bloomfield Hills, MI 48302
248.593-5000
pseltzer@lipsonneilson.com

 

BRIEF IN SUPPORT OF DELTA AIR LINES, INC.’S MOTION TO QUASH
SUBPOENA ISSUED BY DEFENDANT BRIAN BENDEROFF

 

INTRODUCTION
Defendant Brian Benderoff (“Benderoff”) through his counsel issued a subpoena to Delta
Air Lines, Inc. (“Delta”). The subpoena is dated July 30, 2021 and is attached as Exhibit 1. The
subpoena requests that Delta produce to this Court by or before August 16, 2021, the “[nJames

and last known contact information (including all phone numbers, e-mail addresses, home
Case 2:21-mc-51057-SFC-KGA ECF No. 1, PagelD.4 Filed 08/11/21 Page 4 of 11

addresses) to all passengers on Delta flight number 1932 on June 23, 2016.” Delta is requesting
that this Court quash the subpoena pursuant to Rule 17(c)(2), Fed. R. Crim. P.
ARGUMENT

Rule 17(c) “was not intended to provide a means of discovery for criminal cases.” United
States v. Nixon, 418 U.S. 683, 698 (1974); see also LCrR 17.1; Bowman Dairy Co. v. United
States, 341 U.S. 214, 221 (1951) (invalidating a Rule 17(c) subpoena in a criminal case because
it was “not intended to produce evidentiary material but [was] merely a fishing expedition to see
what may turn up.”) In Nixon, the Supreme Court set forth a 4-part test that must be met to
compel production of documents or other evidence in advance of a criminal trial or hearing.
Pursuant to Nixon, the moving party (defendant Benderoff in this instance) must show: “(1) that
the documents are evidentiary and relevant; (2) that they are not otherwise procurable reasonably
in advance of trial by exercise of due diligence; (3) that the party cannot properly prepare for
trial without such production and inspection in advance of trial and that the failure to obtain such
inspection may tend unreasonably to delay the trial; and (4) that the application is made in good
faith and is not intended as a general ‘fishing expedition.’” Nixon, 418 U.S. at 699-700. In
summary, there are three hurdles that Benderoff needs to clear regarding the Delta passenger list
and contact information for those passengers that he has requested be produced — he must show:
“(1) relevancy; (2) admissibility; and (3) specificity.” Jd. at 700: see also United States v.
Hughes, 895 F.2d 1135, 1146 (6" Cir. 1990). Defendant Benderoff cannot meet those hurdles.
As a result, his subpoena should be quashed.

A. Benderoff’s Subpoena Lacks Specificity as Required in Nixon

Benderoff’s subpoena seeking the contact information for all passengers on Delta flight

1932 from June 23, 2016, fails to meet that standard and is the epitome of a fishing expedition
Case 2:21-mc-51057-SFC-KGA ECF No. 1, PagelD.5 Filed 08/11/21 Page 5 of 11

that is prohibited under Nixon and its progeny. In United States v. Hughes, 895 F.2d 1135, 1146
(6™ Cir. 1990), the defendant subpoenaed a non-party to produce invoices from whole-sale
suppliers for pharmacies. /d. at 1145. The district court found that the defendant failed to meet
Rule 17’s requirements of relevance, admissibility and specificity. Jd. at 1145-46 (citing Nixon).
Relying on the Nixon test to guide its analysis, the Sixth Circuit affirmed, concluding the
defendant had not met the requirements. Jd. at 1146; see also United States v. Theunick, 651
F.3d 578, 591-92 (6 Cir. 2011) (noting production of documents pursuant to Rule 17(c) is
appropriate when the Nixon test is met).

District courts in the Sixth Circuit, interpreting Rule 17 the same way, have also applied
the Nixon test. See United States v. Llanez-Garcia, No. 1:11-cr-00177, 2011 WL 4073920, at
*5 (N.D. Ohio Sept. 13, 2011)(noting a subpoena is only appropriate if the Nixon test is met and
finding the requests were not specific enough); see also United States v. Corona, No. 3:05-CR-
148, 2007 WL 1894288, at *1 (E.D. Tenn. July 2, 2007) (determining defendant’s requests lack
the requisite specificity and seemed to be part of a fishing expedition proscribed by the Supreme
Court in Nixon); United States v. Jenks, 517 F. Supp. 305,307 (S.D. Ohio 1981) (concluding the
defendant failed to make the necessary showing under the Nixon test to establish good cause for
pre-trial production and inspection of subpoenaed materials).

Similarly, in United States v. Sutton, No. 3:09-CR-139, 2009 WL 3757690, at *1-2 (E.D.
Tenn. Nov. 5, 2009), the defendant subpoenaed an agent from the Bureau of Alcohol, Tobacco,
Firearms, and Explosives to bring certain documents with him to a pretrial detention hearing,
and the government filed a motion to quash, arguing that the defendant was using the subpoena
as a means of discovery. In assessing the propriety of the subpoena, the court, following Sixth

Circuit precedent, used the standard formulated by the Supreme Court in Nixon, and quashed the
Case 2:21-mc-51057-SFC-KGA ECF No. 1, PagelD.6 Filed 08/11/21 Page 6 of 11

subpoena on the basis that the defendant made no showing as the relevance of the documents
requested. See also United States v. Jordan, No. 3:06-CR-102, 2007 WL 1849985, at *4-6 (E.D.
Tenn. June 25, 2007) (using the Nixon test to determine whether production requested by the
defendant pursuant to Rule 17 is proper).

Courts have repeatedly emphasized that finishing expeditions should be prevented by
requiring specificity. See, e.g., United States v. Collins, No. 11-CR-00471-DLJ (PSG), 2013
WL 1089908, at *4 (N.D. Cal. Mar. 15, 2013); United States v. Shanahan, No. S1-4:07 CR 175
JCH, 2008 WL 619213, at *4 (E.D. Mo. Mar. 3, 2008). Under that standard, a defendant must
and should know what the evidence subpoenaed consists of or will show. Shanahan, 2008 WL
619213, at *4 (quoting United States v. Johnson, CR-94-0048 SBA, 2008 WL 62281, at *2 (N.D.
Cal. Jan 4, 2008)). Benderoff has not and cannot show that discovery of the personal identifying
information (“PII”) of Delta’s passengers on a flight over five years ago is specific enough to
meet that standard.

Courts have also noted that requests for “any and all” types of information — as Benderoff
made here — are particularly suspect under the specificity prong of a Rule 17(c) analysis. See,
e.g., id. at *4-5 (finding defendant’s broad “any and all documents relating to” request failed the
Nixon test because defendant had not requested specific evidentiary items). The Benderoff
subpoena is more akin to an expansive, civil discovery request than what is provided for under
Rule 17(c) for a criminal lawsuit. United States v. Morris, 287 F.3d 985, 991 (10 Cir. 2002)
(upholding the quashing of a subpoena for lack of specificity when defendant requested “all
records, documents, reports, telephone logs ... surrounding the investigation into the FBI

undercover agent’s shooting of Mr. Morris and the agent’s entire personnel file.”).
Case 2:21-mc-51057-SFC-KGA ECF No. 1, PagelD.7 Filed 08/11/21 Page 7 of 11

If the Court were to order Delta to produce what Benderoff has requested, it is very
unlikely that that would amount to any relevant evidence that could be presented to this Court at
the suppression hearing scheduled for October 19, 2021. There were 160 passengers on the
flight. The contact information of 160 passengers would not amount to any relevant
evidence. The contact information is merely that — names, addresses and telephone numbers —
none of which are relevant information regarding the suppression issue scheduled to be heard by
this Court on October 19, 2021. During the suppression hearing, Benderoff will likely maintain
that he was improperly detained by law enforcement when he departed the plane in Detroit in
June 2016. The passenger contact information will not aid this Court in analyzing or deciding
the issue being presented by Benderoff. Presumably, Benderoff seeks the passenger contact
information so that he and/or his representatives can contact the 160 passengers that were on a
flight more than 5 years ago to inquire whether any of those passengers might recall anything
potentially relevant to Benderoff’s version of the events. Setting aside the fact that it is hard to
understand how people would recall a random event, unrelated to them, from over 5 years ago,
that is the epitome of a fishing expedition and is not allowed under Rule 17(c), Nixon and its
progeny. Hughes, 895 F.2d at 1146; Theunick, 651 F.3d at 591-92.

B. The Passenger Contact Information Is Confidential

Pursuant to 14 C.F.R. 243.9, passenger contact information shall be kept confidential and
released only to particular federal agencies set forth in 14 C. F.R. 243.9 that may officially need
the information. Delta does not disclose PII of its customers, for various reasons, including as

required by 14 C.F.R. 243.9. Delta takes its responsibility to protect its passenger’s confidential

information very seriously.
Case 2:21-mc-51057-SFC-KGA ECF No. 1, PagelD.8 Filed 08/11/21 Page 8 of 11

C. Benderoff’s Cases Allowing for Production of Passenger Lists as Part of Civil
Discovery Are Irrelevant and Do Not Meet the Requirements of Nixon

On August 9, 2021, counsel for Benderoff emailed counsel for Delta indicating that in
certain civil discovery cases, including, among others, Jakobot v. American Airlines, Inc., 2011
WL 13214326 (S.D. Fla. May 23, 2011), courts have allowed for production of passenger
manifests. The standard for production of documents in the civil discovery setting is completely
different than here, and is not subject to the analysis and standard set forth in Nixon.
Accordingly, the Jakobot case or any case involving similar requests as part of the civil discovery
process are not relevant to the inquiry before this Court.

D. Benderoff’s Subpoena Fails to Comply with the Court’s May 4, 2021 Order

The Court’s May 4, 2021 Order (ECF No. 45) requires that the production of documents
or objects that are the subject of any subpoena be presented to the Court 90 days prior to the
October 19, 2021 scheduled suppression hearing. That date was July 22, 2021. Benderoff’s
subpoena to Delta is dated July 30, 2021—8 days after that deadline—and does not request
production to the Court until August 16, 2021, which is 25 days after July 22. Therefore, the

subpoena does not comply with this Court’s May 4, 2021 order. The subpoena should be

quashed for this additional reason.
Case 2:21-mc-51057-SFC-KGA ECF No. 1, PagelD.9 Filed 08/11/21 Page 9 of 11

CONCLUSION

For the reasons set forth above, Delta respectfully requests that this Court quash the

subpoena issued to Delta by Benderoff.

Respectfully Submitted,
WARNER NORCROSS + JUDD LLP

Dated: August 11, 2021 /s/ Chris Tracy
Chris Tracy (P46738)

Warner Norcross + Judd LLP

180 E Water St., Ste. 7000

Kalamazoo, Michigan 49007

269.276.8148

Attorney for Delta Air Lines, Inc.
22117586
 

Case 2:21-mc-51057-SFC-KGA ECF No. 1, PagelD.10 Filed 08/11/21 Page 10 of 11

 

 

 

 

 

Approved, SCAO JIS CODE: PSV
STATE OF MICHIGAN FILE NO.
PROBATE COURT PROOF OF SERVICE
KENT COUNTY 21-
Circuit Court — Family Division
In the matter of Daniel G. Nulty Irrevocable Trust under Agreement dated June 20, 1990
1. Titles of the papers served or mailed: Order Granting Petition to Appoint Successor Trustee and Modify Trust,

[x]2. | served by

 

[x] First Class Mail
[ ] certified mail (copy of return receipt attached) the papers described above on:

[ ] registered mail (copy of return receipt attached)

 

 

 

Name Complete address of service Date

Daniel G. Nulty 456 Monroe Blvd. June 10, 2021
South Haven, MI 49090

Mary A. Nulty 456 Monroe Blvd. June 10, 2021

South Haven, Mi 49090

 

Dana M. Beals

7481 Wild Prairie Ct.
Kalamazoo, MI 49009

June 10, 2021

 

Nicole T. Nulty-Vale on behalf of
herself and as Parent on behalf
of:

Vincent N. Vale

9002 PQ Avenue
PO Box 2192
Portage, MI 49081

June 10, 2021

 

Tara B. Nuity

2503 South Westnedge Ave.
Kalamazoo, MI 49008

June 10, 2021

 

T. Gregory (“T.G.”) Nulty on
behalf of himself and as Parent

on behalf of:
Charlize M. Nulty
George G. Nulty
Henry T. Nulty

568 Aquaview Drive
Kalamazoo, MI 49009

June 10, 2021

 

Monique M. Vale

9002 PQ Avenue
PO Box 2192
Portage, MI 49081

June 10, 2021

 

Delaney M. Beals

7481 Wild Prairie Ct.
Kalamazoo, MI 49009

June 10, 2021

 

Grant D. Vale

9002 PQ Avenue
PO Box 2192
Portage, MI 49081

June 10, 2021

 

Lindsay R. Beals

270 N. El Camino Real
Suite F534
Encinitas, CA 92024

June 10, 2021

 

Greenleaf Trust

 

211 S. Rose Street
Kalamazoo, Ml 49007

 

June 10, 2021

 

 

 

PC 564 (9/10) PROOF OF SERVICE

Do not write below this line - For court use only

MCL 700.1306, MCL 700.1401, MCR 5.104(A), MCR 5.105, MCR 5.107

 
 

Case 2:21-mc-51057-SFC-KGA ECF No. 1, PagelD.11 Filed 08/11/21 Page 11 of 11

[ ] 4. After diligent search and inquiry, | have been unable to find and serve the following interested persons. | have
served these persons by publication. Attached are copies of form PC 617.

 

| declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true
to the best of my information, knowledge, and belief.

August 11, 2021

 

 

 

 

Date
Signature Karen K. Zimmerman
Service fee Miles traveled |Fee
$ $
Incorrect address fee Miles traveled |Fee TOTAL FEE
$ $ $

 

 

 

 

 
